Order entered January 11, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-18-01033-CV

          HENRY SANCHEZ D/B/A H SANCHEZ CONSTRUCTION, Appellant

                                                V.

                          ALBERRAMAN L. CASTILLO, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-15-03266-B

                                             ORDER
       Before the Court are appellant’s January 4, 2019 letter request to reset the briefing

deadline due to an incomplete reporter’s record and court reporter Robin N. Washington’s

January 8, 2019 request for a ten-day extension of time to file a supplemental record. Both recite

the reporter’s record filed December 31, 2018, which triggered the deadline for filing appellant’s

brief, is incomplete.

       We GRANT both requests and ORDER the supplemental reporter’s record be filed no

later than January 18, 2019. We further ORDER appellant’s brief be filed within thirty days of

the filing of the supplemental record.

                                                        /s/   ROBERT D. BURNS, III
                                                              CHIEF JUSTICE